Title: To George Washington from Major General Nathanael Greene, 13 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						Precaness July 13th 1780.
					
					There are two points at which the operations may commence, Mor rissiana and Staten Island both of which have some peculiar advantages. Morrissiana is well situated to form a regular communication, by a chain of batteries, either with Long Island or York Island; and also for collecting our force, ⟨a⟩s the greater part of it is expected from the Eastward. It has this other advantage, that as the advances may be made with certainty, a retreat will be provided for with security. But the approaches this way, from the nature and make of the country must be slow, and from the chain of batteries which we shall be obliged to erect, will furnish the Enemy with the clearest evidence which way ⟨we⟩ intend to direct our operations, and consequently ⟨g⟩ive them every advantage of opposing us in our ⟨a⟩pproaches.
					Collecting our force at Morrissiana will naturally produce a consumption of all the forage in the surrounding country, which will be a distressing circumstance in the progress of our after operation⟨s⟩ as there must necessarily be a great land transportation, and as all things coming from the eastward must move upon this very route, where we shall destroy the forage. It will be difficult also to collect a sufficient number of boats in the eastern sound to convey the troops to the Islands, unless we cart those on the North river to Morrissiana o⟨n⟩ carriages; which will be a difficult and tedious piec⟨e⟩ of business should the Enemy run up one or two of their vessels near to King’s ferry and oblige us to move the boats from that place by land. Even the boats which we may expect from the eastward, there may be a difficulty in getting through the sound, should the Enemy station two vessels of force near new-city-Island. The rapidity with which the tide runs through hell-gate will be another difficulty attending these operations. The transportation of Cannon and other heavy articles where there is such a quick current interspersed with whirl pools, will be attended with no small danger. Could our shiping clear the North river, and the eastern sound as far as hell gate, it would remove many embarrassments which I foresee will otherwise retard, and may by some unluky accident frustrate our operations.
					Should the Enemy determine to oppose us in our approaches upon Long Island as well as upon York Island, it will be somewhat difficult to effect a landing even under cover of our batteries, as they may erect counter works, and the navigation being so difficult & only practicable at particular periods of the tide, they will have great advantages over us in the operations. I make no doubt these difficulties may be

surmounted, but it will be attended with delay, and perhaps with the loss of some men.
					For these reasons I would prefer making our approaches by the way of Staten Island and landing under cover of our Shiping upon Long Island. But to warrant this plan of operations there ought to be a decided superiority in the Navy, and our land forces should also be quite superior to the Enemy’s collective force. For tho’ the Enemy may not draw out all their strength to attack us on our landing, yet it is possible they may put it to the hazard.
					If we make good our landing this way, it will draw off the Enemies force from the uper part of York Island, and give us an opportunity to establish ourselves before their lines many days sooner than if we were to begin by the way of Morrissiana. The greater part of our supplies coming from the Southward this plan will also lessen the expence of transportation.
					As we cannot determine positively before the arival of the fleet, what shiping we shall have, or whither it will be superior to that of the Enemy, and as we shall also be in suspence for a long time respecting our land force; I would recommend so soon as we can collect sufficient strength, taking a position near Closter and establishing a good redoubt and battery there, to form a communication across the North-river, should we be obliged to operate on the Morrissiana route. It is possible by establishing batteries on each side of the river, the Enemy’s shiping may be kept at such a distance as to enable us to cross both our troops and stores coming from the Southward, which will be a great point gained. Before I determined upon this plan I would send persons of judgment to view the river and ground upon this side.
					If the plan is found practicable we shall be in an eligible situation for beginning our operations either at Morrissiana or Staten Island, as the strength of the Navy and number of land forces may direct our choice hereafter. I am with great respect Your Excellency’s Most Obedient Humble Servant
					
						Nath. Greene
					
				